         Case 1:17-cr-00503-AJN Document 182
                                         183 Filed 08/21/20
                                                   09/02/20 Page 1 of 2
                                                                      4




 DAVID A. HOWARD P.A.                                                     Ingraham Building
                                                                          25 SE Second Avenue
 ATTORNEY     AT LAW                                                      Suite 1105
                                                                          Miami, FL 33131
                                                                          ________________

                                                                          Tel: (786) 360-6056
                                                                          Fax:( 3 0 5 ) 5 3 6 - 2 1 7 0
                                                                          Web:www.davidhowardlaw.com



                                         August 20, 2020



Via CM/ECF

Honorable Alison J. Nathan
United States District Judge
United States Courthouse                                            9/2/2020
40 Foley Square
New York, NY 10007

       Re:     United States v. Roberto Rodriguez, Case No. 17-cr-00503-AJN
               Motion to Modify Conditions of Supervised Release

Dear Judge Nathan:

       On behalf of Defendant Roberto Rodriguez, I write to request modification of the
conditions of his Supervised Release, to permit work-related travel throughout the State of Florida.

       Mr. Rodriguez was sentenced to a year and a day of incarceration, followed by 2 years of
Supervised Release. He was released to a halfway house on January 9, 2020, and has been at
home, on Supervised Release since May 11, 2020.

       Mr. Rodriguez remains employed with Above & Beyond Learning, the same company he
was with pre-arrest. In a letter which the president of Above & Beyond submitted to counsel, he
explains that Mr. Rodriguez is responsible for managing tutorial programs throughout Florida,
which requires that he travel periodically to various parts of Florida located in the Middle and
Northern Districts (Attached as Exhibit A). He therefore moves the Court to modify the default
condition that restricts his travel to the Southern District, where he resides.

       Mr. Rodriguez was afforded similar accommodation while on bond.

        Undersigned attempted to contact Mr. Rodriguez’ supervision Probation Officer to learn
his position on this motion, but received no response. However, Mr. Rodriguez affirms that,
based on discussions had, he is of the confident understanding that probation has no objection to
the relief sought.

       Undersigned’s effort to confer with Assistant United States Attorney Andrea Grisworld
was likewise unsuccessful.
           Case 1:17-cr-00503-AJN Document 182
                                           183 Filed 08/21/20
                                                     09/02/20 Page 2 of 2
                                                                        4




Honorable Alison J. Nathan
United States v. Roberto Rodriguez, Case No. 17-cr-00503-AJN
Page 2




       For the foregoing
                    g g reasons,, Mr. Rodriguez
                                             g     respectfully
                                                      p       y moves the Court to modify  y the
conditions of his Supervised Release to permit travel work-related travel throughout the State of
Florida.                                                        6225'(5('

       Thank you for your consideration of this request.
                                                                                     8/26/2020
                                                    Sincerely,



                                                    /s/ David A. Howard
                                                    David A. Howard, Esq.
                                                    Attorney for Defendant Roberto Rodriguez

DAH/gr

Copy to:       AUSA, Andrea Griswold
               U.S. Probation
Case
 Case1:17-cr-00503-AJN
      1:17-cr-00503-AJN Document
                         Document182-1 Filed09/02/20
                                  183 Filed  08/21/20 Page
                                                       Page31ofof42




                  EXHIBIT A
         Case
          Case1:17-cr-00503-AJN
               1:17-cr-00503-AJN Document
                                  Document182-1 Filed09/02/20
                                           183 Filed  08/21/20 Page
                                                                Page42ofof42




                                            14118 SW 288 St
                                          Homestead, FL 33033
                                             (305) 499-9333
                                     www.above-and-beyondlearning.com

                                                                                                       th
                                                                                              August 8 , 2020

To whom it may concern,



This letter is to certify that Mr. Roberto Rodriguez works for Above & Beyond Learning, Inc. managing

tutoring programs throughout the State of Florida with specific location in Miami, Naples, and Tampa. His

duties include interviewing and hiring staff, establishing program operations and monthly oversight to

ensure program fidelity. Due to these work requirements Mr. Rodriguez may be required to travel

throughout the State of Florida with little to no notice. If you have any questions, feel free to contact me at

786-525-9226.



Thank you,




Alejandro Regalado

President

Above & Beyond Learning, Inc.
